                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  DOROTHY ASTORGA,                               Case No. 1:18-cv-000195-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  IDAHOAN FOODS, LLC,

         Defendant.


                                       I. OVERVIEW

       Pending before the Court is Defendant Idahoan Foods, LLC’s (Idahoan) Motion for

Summary Judgment (Dkt. 24) and two Motions to Strike (Dkts. 31, 32). After the parties

fully briefed all three motions, the Court held oral arguments and took the matters under

advisement.

       For the reasons set forth below, the Court GRANTS each Motion.

                                   II. BACKGROUND

       Plaintiff in this matter, Dorothy Astorga, was an employee of Defendant Idahoan

from 1987 until her employment was terminated on April 5, 2018. Dkt. 1. Astorga worked

on the midnight shift in a variety of different positions, including as a sorter, production

operator, and sanitation technician.

       Astorga initially worked as a sorter, where she used her hands to pick weeds, rocks,

and other debris from the potatoes before they were processed. Astorga eventually became

MEMORANDUM DECISION AND ORDER - 1
a production operator, better known to Idahoan employees as a “proctor operator.” As a

proctor operator, she operated a large machine known as a “proctor,” which carves, cooks,

and seasons potatoes. Idahoan required proctor operators to clean the proctors, apply

additives to preserve and color the product, and sharpen the knives in the machine.

       As part of her employment, Astorga received annual performance reviews where

her supervisors evaluated her work, often providing commentary on how Astorga needed

to improve. In the final decade of her employment, at least six annual reviews contained

categories wherein Astorga fell below the “meets expectations” threshold. Dkt. 24-6, 24-

7, 24-8, 24-9, 24-10, and 24-11. The areas in which Astorga underperformed were usually

“Accountability,” “Initiative,” “Communication,” or “Time Management.” Id. Astorga

performed well in her “Attendance,” “Punctuality,” “Product Quality,” and “Safety” areas

of performance review. Id.

       In addition to performance reviews, Idahoan employees gave informal and formal

discipline for certain behavior, including: a failure to meet performance requirements,

harassment, violation of company policy, and insubordination. Idahoan kept these written-

warnings in the employee’s personnel file. Astorga’s personnel file contained three written-

warnings. Dkt. 24-13.

       Astorga’s first written-warning was in November 2011, for failing to clean her

proctor. Id. Astorga received additional written-warnings for the same conduct in

December 2016, and September 2017. Id. Astorga’s 2015 annual performance review

notes, again, her refusal to clean her proctor, and further indicates Astorga’s poor attitude

toward her co-workers and supervisors. Dkt. 24-14. Astorga’s September 2017 written-

MEMORANDUM DECISION AND ORDER - 2
warning included similar statements regarding Astorga’s relationship with co-workers and

supervisors. Dkt. 24-13. All of Astorga’s written-warnings explained that her failure to

finish her work resulted in the next-shift having to complete it, and that any further failure

to clean her equipment could result in her termination. Id.

       Astorga also received verbal warnings from her supervisors. In 2015, Astorga’s then

supervisor, Conrad Harris, personally documented two occasions on which he had to

verbally correct Astorga’s behavior. Dkt. 24-29.

       In August 2017, Astorga made an offensive remark to another employee. Dkt. 24-

15. This incident came a few days after Astorga’s new supervisor, David Young, discussed

this type of behavior with Astorga. Dkt. 24-15. Astorga’s September 2017 written warning

for failing to clean her proctor noted that incident. Dkt. 24-13. Astorga’s September 2017

third written warning placed her on probation for six months. Id. Instead of terminating

Astorga in September 2017, Young claims he wanted to give her a “final written warning

with total understanding that anything more will result in her termination.” Dkt. 24-16.

       While Astorga was officially on probation in November 2017 Young was notified

that Astorga was continuing her behavior of leaving work for the next shift to finish. In

response, Young demoted Astorga from proctor operator to sanitation technician. Young

wrote in an email that he believed a less demanding position would allow Astorga to remain

with Idahoan for “some time to come.” Dkt. 24-18.

       The demotion officially occurred in December 2017. At that time, Idahoan gave

Astorga a form titled “Sanitation Technician Position Description” outlining the essential

functions of sanitation technicians. Dkt. 24-19. On the form was the question, “Are you

MEMORANDUM DECISION AND ORDER - 3
able to perform these tasks with or without reasonable accommodation?” Id. In response,

Astorga circled “Yes” next to that question. Id. The form also provided a blank space for

Astorga to identify any accommodations she would need to perform the job, if any. Id.

Astorga left the space blank and signed the form. Id. Astorga verbally confirmed with

Young that she was able to perform the required tasks. Dkt. 24-5.

       As a sanitation technician, Astorga’s primary responsibility was cleaning tanks that

held the potatoes. Idahoan had hoses throughout the facility to assist the sanitation

technicians. Each hose was 50 to 100 feet in length and were comparable to a garden hose.

The hoses were attached to a wheel on one end to allow for easy dispensing and roll-up.

       In addition to routine cleaning assignments, sanitation technicians were also

responsible for spontaneous events where potatoes would plug drains, causing flooding

and a subsequent mess. These plug-ups, or “upset situations” as Young describes them,

were “all hands-on deck” situations. Dkt. 24-5. Sanitations technicians, however, bore most

of the responsibility. Since these “upset situations” were always unexpected, sanitation

technicians needed to perform their routine tasks timely, so they were ready for these events

should they occur without warning.

       As a Sanitation Technician, Astorga struggled with her time management and

regularly left work for the next shift to finish. Astorga also recruited employees from the

sorting line to perform her assigned work. When upset situations occurred, Astorga

sometimes refused to help. Young verbally coached Astorga regarding her behavior. Dkt.

24-5. In March 2018, Young held a meeting to instruct employees that each should perform

his or her own job and not tell others how to do their jobs. At that time, Astorga challenged

MEMORANDUM DECISION AND ORDER - 4
Young and stated she should be able to pull sorters away from the sorting line to help her.

Young instructed her she could not.

       After that meeting, Young began a conversation about Astorga’s termination with

Idahoan management. One such conversation occurred between Young and another

Idahoan supervisor, Kurt Murdoch, on March 29, 2018.

       At this time, David Meinhardt, a shift lead who reported to Young, was Astorga’s

supervisor. According to Meinhardt, on or about March 30, 2018, Astorga refused to help

with an upset situation in the “reg room.” Dkt. 24-20. On March 31, Astorga asked

Meinhardt if she could work the sorting line a couple days a week. Meinhart claims Astorga

never mentioned arthritis or wrist pain to Meinhardt when she made the request. Astorga

disputes this and claims to have told Meinhardt specifically about the arthritis in her wrists

at this same time. Astorga further claims that she told Meinhart that she did not mind if

Idahoan said no to her request, and that she would continue with the sanitation technician

job for the entire week if Idahoan preferred. Meinhardt said he would pass on her request

to Young, who was not present that day.

       On April 1, Meinhardt informed Young that Astorga refused to help with the upset

situation, and further, had requested to work the sorting line. That same day, Young sent

an email to Idahoan management explaining his intent to terminate Astorga based on her

refusal to do her job and the “continual nature of the problems surrounding her.” Dkt. 24-

21. Idahoan management agreed with Young’s recommendation to terminate Astorga. Dkt.

24-5. Idahoan discussed the best way to terminate Astorga based on how poorly she had

received reprimands in the past.

MEMORANDUM DECISION AND ORDER - 5
       Also on April 1, 2018, Astorga claims that she specifically told Young that the

reason she was requesting the temporary moves was because she was having wrist pain

from moving the heavy hoses as a sanitation technician, but if she was able to work at a

different work station one or two days that week, that would help her wrists to recover.

Astorga claims that she told Young that it was okay if he said no, and that she would

continue doing the sanitation technician job if he preferred. Astorga claims Young did not

say one way or another whether he would approve of Astorga working at a different work

station that week, but he sent her to a different work area to make boxes and tie them up,

which helped to give Astorga’s wrist a rest for that day. Astorga claims Young sent her to

a different area again to bag potatoes the next day (April 2) to give her wrist a rest. That

day, Astorga claims she went to Young’s office to thank him for helping grant her alleged

requested accommodation. Astorga claims the next day, April 3, Young sent Astorga back

to do the sanitation technician job. Astorga asserts that at that time, she thought that the

company had agreed to her request, and she was happy with the schedule.

       On April 5, 2018, just prior to Astorga’s shift ending, Young and Idahoan manager

Danny Yates, met with Astorga and informed her of their decision to terminate her

employment. Astorga claims that at that meeting she brought up her wrist pain in protest

of her firing. Astorga claims that at no time did Idahoan discuss her alleged arthritis with

her, nor what she could and could not do to ascertain whether the company could

accommodate her. Idahoan claims Astorga never mentioned her arthritis in her requests to

work a different job a few times a week. Meinhardt acknowledged that Astorga could

perform the job at the time of her termination.

MEMORANDUM DECISION AND ORDER - 6
       Astorga filed this action claiming Idahoan terminated her because she suffered from

arthritis, and that her request to work the sorting line was a request for a reasonable

accommodation. According to Astorga, she notified Meinhardt that she had arthritis on

March 31, 2018, the same time she requested to work the sorting line. Astorga also claims

that she notified Young on April 3, 2018. Idahoan denies Astorga ever mentioned she had

arthritis or any similar condition when making her requests to either of these individuals.

Astorga also claims Idahoan discriminated against her based on her age. Dkt. 1. At the time

of her termination Astorga was 63 years old. Dkt. 28-2. Astorga claims several team leads

and co-workers asked about her age and her retirement plans, and that Idahoan ultimately

terminated her—in part—because of her age. Dkt. 24-4, 28-2. Idahoan denies these claims

as well. Astorga claims that due to her termination, she has suffered lost income and lost

insurance and other benefits in the past, and she will continue to make less than she made

at Idahoan for years to come. Additionally, Astorga claims her termination has caused her

severe anxiety, stress, and other pain and suffering.

       Following discovery, Idahoan filed a motion seeking summary judgment on all of

Astorga’s claims.

                                 III. LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In considering

MEMORANDUM DECISION AND ORDER - 7
a motion for summary judgment, the Court must “view[] the facts in the non-moving

party’s favor.” Id. To defeat a motion for summary judgment, the respondent need only

present evidence upon which “a reasonable juror drawing all inferences in favor of the

respondent could return a verdict in [his or her] favor.” Id. (citation omitted). Accordingly,

the Court must enter summary judgment if a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The respondent cannot simply rely on an unsworn affidavit or the pleadings to defeat a

motion for summary judgment; rather the respondent must set forth the “specific facts,”

supported by evidence, with “reasonable particularity” that precludes summary judgment.

Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001).

                                      IV. ANALYSIS

       A. ADA Claim

       To establish a prima facie case of discrimination under the ADA, an employee must

show she is (1) disabled within the meaning of the ADA; (2) qualified to perform the

essential functions of her employment, with or without reasonable accommodation, and (3)

that she suffered an adverse employment action. Nunes v. Wal-Mart Stores, Inc., 164 F.3d

1243, 1246 (9th Cir. 1999).

       Idahoan argues Astorga has failed to meet the prima facie elements for

discrimination because Astorga is not disabled as defined by the ADA, Idahoan has

proffered a legitimate reason for Astorga’s termination, and Astorga has failed to produce

any evidence that Idahoan’s legitimate reason for termination was pretextual.

MEMORANDUM DECISION AND ORDER - 8
       The ADA defines ‘disability’ as the following: (1) a physical or mental impairment

that substantially limits one or more of the major life activities of such individual; (2) a

record of such impairment; or (3) being regarded as having such impairment. 42 U.S.C.

sec. 12102(1). “[T]hat the Act defines ‘disability’ ‘with respect to an individual’ makes

clear that Congress intended the existence of a disability to be determined in [a] case-by-

case manner.” Toyota Motor Mfg. Ky., Inc. v. Williams, 534 U.S. 184, 199 (2002) (internal

citation omitted); see also Atencio v. Joint Jerome Sch. Dist. No. 261, 837 F. Supp. 2d

1158, 1164–65 (D. Idaho 2011).Idahoan argues that Astorga is not disabled as defined by

the ADA because Astorga is not—nor has she ever been—officially diagnosed as having

arthritis. To this day, the sole testimony in support of her arthritis claim comes from Nurse

Practitioner Fay Call in a recently drafted letter to Astorga’s attorney. In the letter, Fay Call

states that when she examined Astorga over one year ago she saw a joint deformity and

concluded Astorga had arthritis.

       Astorga counters that she does have a diagnosed disability, but more importantly

that because Idahoan regarded her as disabled, she meets the first element of an ADA

prime facie case.

       First, Astorga argues that her anxiety diagnosis may be considered a disability for

purposes of this lawsuit. While anxiety can assuredly serve as the basis for an ADA suit, it

cannot serve as a basis in this suit because Astorga did not claim anxiety as her disability—

nor as part of her disability—in her complaint, and she never amended her complaint to

include anxiety as one of, or part of, her disabilities. Therefore, the Court may not consider

Astorga’s anxiety claim here. At the pleading stage, a Plaintiff must put each defendant on

MEMORANDUM DECISION AND ORDER - 9
notice of what his or her claims are and the basis for each claim. Astorga listed arthritis as

her disability. Her alleged arthritis will be considered, but her anxiety will not. While it

appears Astorga’s anxiety came up during discovery, Idahoan was never on notice that it

formed the basis of her claim for discrimination. Had Astorga included anxiety in her

complaint as one of, or part of, her disabilities, the Court would consider such a claim. In

its absence, however, the Court will focus solely on arthritis.

       Second, and relatedly, Astorga did not actually plead a “regarded as” disability

claim in her Complaint and, therefore, is precluded from raising such an argument at

summary judgment. See Stuart v. Vilsack, No. 2:14-CV-416, 2016 WL 6902347 *3 (E.D.

Wash. 2016) (because Plaintiff had not plead a “regarded as” claim she could not argue

such a theory at summary judgment); Ruiz Rivera v. Pfizer Pharmaceuticals, LLC, 521

F.3d 76, 85 (1st Cir. 2008) (finding “it simply will not do for a plaintiff to fail to plead with

adequate specificity facts to support a regarded as claim, all-the-while hoping to play that

card if her initial hand is a dud”). If Astorga wanted to plead a “regarded as” ADA claim,

she could have done so, but she did not. She cannot do so now.

       In short, the Court must evaluate whether Astorga had an actual disability—

specifically arthritis—under the ADA. Under the circumstances, the Court finds that

Astorga has not proven she had a disability as required by the ADA.

       Astorga claims that her arthritis started more than six months before Idahoan

terminated her, and that the impairment continues to this day. Astorga explains that her

arthritis is intermittent, can be triggered by cold weather, and that when she used the water



MEMORANDUM DECISION AND ORDER - 10
hoses as a sanitation technician, it caused her wrist to swell, feel heavy, and that her fingers

would stick together.

       Astorga explains that when her arthritis flared up, these impairments substantially

limited her ability to work and to care for herself. For example, Astorga states that it was

difficult to grasp objects, close her hand, do repetitive motions at work, life heavy objects,

and move the heavy hoses that she used as a sanitation technician at Idahoan.

       Astorga’s medical records indicate that on April 12, 2018, one week after Idahoan

terminated her, she went to see Nurse Practitioner, Fay Call for her annual gynecological

wellness exam. Dkt. 28-2. Apparently, at that exam, Astorga told Call that Idahoan

terminated her because her arthritis inhibited her ability to grasp objects and close her

hands. Astorga informed Call that repetitive grasping aggravated her condition. Call noted

Astorga’s complaints in the “subjective” portion of her notes. Dkt. 24-25. The “objective,”

“assessment,” and “plan” portion of her notes do not reference arthritis. Id. Call also

prescribed Astorga Meloxicam, a drug used to treat joint pain.

       Astorga never filled the prescription. Dkt. 24-24. Astorga received refills for

Meloxicam in July and August 2018 but did not fill either of those prescriptions. Dkt. 24-

24. Astorga claims she never filled the prescriptions because she could not afford them.

Dkt. 28-2.

       The problem in this case is the lack of evidence supporting Astorga’s claimed

disability. None of Astorga’s medical records from before her termination document

arthritis or any symptom of arthritis. No medical provider specializing in any kind of

arthritis physically examined Astorga’s wrist. Astorga never received radiographic

MEMORANDUM DECISION AND ORDER - 11
imaging of her wrist. Astorga has not specified what type of arthritis she suffers from.

Astorga never notified any of her subsequent employers that she suffered from arthritis,

wrist pain, or any other type of disability. Dkt. 24-26, 24-27, 24-30, and 24-31. Astorga

admitted that her subsequent employment required the use of her wrist. Dkt. 24-4 at 16.

       By all accounts, Astorga’s arthritis appears to be self-diagnosed. This cannot serve

as the basis for an ADA claim. See e.g. Felkins v. City of Lakewood, 774 F.3d 647, 651–

52 (10th Cir. 2014) (holding, inter alia, that Plaintiff’s self-diagnosis declaration was

inadmissible on summary judgment in ADA case to the extent it diagnosed Plaintiff’s

medical condition); Crowell v. Beeler, No. 114CV01724AWIBAM, 2017 WL 1198579, at

*7 (E.D. Cal. Mar. 31, 2017) (“Courts have recognized that attempts by a plaintiff to self-

diagnose an impairment are insufficient for a claim to go forward.”); Heit v. Aerotek Inc.,

2016 WL 6298771, at *3–4 (W.D. Wash. Oct. 27, 2016) (stating that “[a] plaintiff cannot

self-diagnose her own disability” and finding insufficient evidence of a disability because,

“[w]ithout more, Mr. Heit’s claim that he has ‘shy bladder syndrome’ amounts to self-

diagnosis, and is insufficient as a matter of law for his claim to go forward under the ADA

. . . .”); Hooker v. Adams, 2008 WL 2788404, *8–9 (E.D. Cal. July 18, 2008) (holding:

“Plaintiff may not defeat defendants’ motion [for summary judgment] by simply tendering

his own opinion and the opinions of lay persons that he is dyslexic and has difficulty

reading and spelling.”), report and recommendation adopted, 2008 WL 3992733 (E.D. Cal.

Aug. 25, 2008), aff’d, 370 Fed. Appx. 776 (9th Cir. 2010) (affirming that: “Summary

judgment was proper because [Plaintiff] failed to raise a triable issue as to whether he had

a cognizable disability such that defendants had the obligation to permit him to possess a

MEMORANDUM DECISION AND ORDER - 12
type-writer otherwise prohibited by prison rules.”); See also Ernst v. Wheeler Const., Inc.,

2009 WL 1513106, *5 (D. Ariz. Mar. 17, 2009) (holding that: “[I]n a case like this one,

where medical evidence is actually available, this Court concludes that Plaintiff cannot

create an issue of fact by offering only his own affidavit with a self-diagnosis in

contradiction of a doctor’s contemporaneous diagnosis.”).

       Astorga has failed to meet her burden to prove she was disabled within the meaning

of the ADA. The sole authority Astorga relies on is medical notes from an April 12, 2018,

meeting with a Family Nurse Practitioner, seven days after she was fired. Even then, these

notes are less than illuminating. They confirm that Astorga thought she had arthritis, but

do not confirm that from a medical standpoint.

       Fay Call’s prescription for Meloxicam weighs in favor of a diagnosis, but medical

providers sometimes prescribe medications without an official diagnosis. The Court does

not know the implications of prescription for Meloxicam. Astorga could have entered

evidence into the record that explained how powerful Meloxicam is, how often it is

prescribed, and whether it is commonplace for doctors to prescribe Meloxicam with a

diagnosis or without. Astorga failed to do so. Astorga did not even timely obtain an

affidavit or declaration from Fay Call to bolster the claim that Fay Call did indeed diagnose

Astorga with arthritis. Astorga has failed to prove she was diagnosed with arthritis within

the meaning of the ADA.

       Furthermore, as will be explained below, the lately filed declaration of Call that

Astorga now wants to rely on in support of her claim must be struck because it was not

properly disclosed.

MEMORANDUM DECISION AND ORDER - 13
        No party (nor the Court) is claiming that Astorga does not have pain in her hands.

But to succeed on an ADA claim where a “regarded as” claim was not raised in the

complaint, Astorga must prove she was disabled within the meaning of the ADA. Astorga

has failed to do so.

        Accordingly, there is no material fact at issue and summary judgment is appropriate

on Astorga’s ADA claim.1

        B. ADEA Claim

        The Age Discrimination in Employment Act (ADEA) makes it unlawful “to

discharge any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1). The

9th Circuit evaluates ADEA claims that are based on circumstantial evidence of

discrimination by using the three-stage burden-shifting framework laid out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, (1973). See Enlow v. Salem–Keizer Yellow Cab

Co., 389 F.3d 802, 812 (9th Cir. 2004). Under this framework, the employee must first

establish a prima facie case of age discrimination. Coleman v. Quaker Oats Co., 232 F.3d

1271, 1281 (9th Cir. 2000). If the employee has justified a presumption of discrimination,

the burden shifts to the employer to articulate a legitimate, non-discriminatory reason for

its adverse employment action. Id. If the employer satisfies its burden, the employee must

then prove that the reason advanced by the employer constitutes mere pretext for unlawful



1
  The Court need not address the remaining elements of an ADA claim in light of Astorga’s failure to meet
the first prong. Likewise, the Court need not analyze Astorga’s arguments that (1) Idahoan did not
accommodate her, (2) Idahoan did not engage in the interactive process, and (3) that Idahoan terminated
her because she asked for an accommodation because each of these arguments stem from the underlying
idea that Astorga has a disability under the ADA—which the Court has just determined Astorga has not
sufficiently proven.

MEMORANDUM DECISION AND ORDER - 14
discrimination. Id. “As a general matter, the plaintiff in an employment discrimination

action need produce very little evidence in order to overcome an employer’s motion for

summary judgment.” Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1124 (9th

Cir. 2000).

       To establish a prima facie case of age discrimination, a plaintiff must establish that

he or she was (1) at least forty years old, (2) performing his or her job satisfactorily, (3)

discharged, and (4) either replaced by substantially younger employee with equal or

inferior qualifications or discharged under circumstances otherwise “giving rise to an

inference of age discrimination.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207

(9th Cir. 2008).

       Idahoan seeks summary judgment on this claim arguing that Astorga cannot

establish a prima facie case for an ADEA claim, that Astorga bears the burden of proving

her performance was satisfactory, that Astorga was not performing satisfactorily at the time

of her termination, and that Astorga repeatedly ignored her assigned tasks, ignored Idahoan

policies, and failed to improve her behavior.

       Idahoan first argues that an email Astorga claims is indicative of age discrimination

was not discriminatory but was reasonably cautious. Idahoan then explains that Astorga

has failed to produce any admissible evidence showing that it replaced her with a younger

employee. The Court will address each argument in turn.

       As a threshold matter, Astorga points to an email from her supervisor to other

Idahoan decisionmakers—regarding how to handle her firing—as evidence of age

discrimination.

MEMORANDUM DECISION AND ORDER - 15
       On April 5, 2018, Young wrote an email to Idahoan management that stated:

       Are either of you in the office? I think we need to talk about this one. I believe
       this firing needs to be handled differently than others considering how long
       she’s been here, her age, her history of dramatizing even write ups and the
       reasonable expectation that she’ll faint (considering that she did with me
       when I wrote her up) it might even be a good idea to possibly have medical
       personnel on standby, I wish I was kidding but I’m not. I’m not going to be
       held “hostage” by these concerns but I still think we need to proceed in a
       somewhat cautious manner.

Dkt. 28-3 (emphasis added).

       This email, however, is ambiguous. Caution, due to someone’s age, does not

automatically equate to firing someone because of their age.

       Even if Idahoan fired Astorga because of her age, Astorga has failed to meet her

burden to show that Idahoan replaced her with someone substantially younger than her.

       At the time of her termination, Astorga was approximately 63 years old. Dkt. 28-2.

Astorga claims that in the months leading up to her termination, several team leads and co-

workers asked about her age and her retirement plans. Dkt. 24-4, 28-2. Astorga believes

these age-based comments were somehow related to Idahoan’s decision to terminate her—

or at the very least are indicative of her co-worker’s general demeanor towards her. There

is no evidence to corroborate this claim.

       Astorga further alleges that after Idahoan terminated her, it put out an ad out for her

replacement, and subsequently replaced her with a woman substantially younger (more

than 10 years, she is in her thirties) than her. Astorga has not, however, produced

admissible evidence to verify this claim. Astorga relies on hearsay from an employee who

told Astorga a younger woman replaced her. Astorga could have deposed this employee so


MEMORANDUM DECISION AND ORDER - 16
the employee’s statement would be on the record, but Astorga did not do so.

       Moreover, Astorga does not present any other evidence of the advertisement she

claims was issued by Idahoan or how that position was ultimately filled. Astorga worked

on a team and her title was “sanitation technician.” Idahoan employs multiple people under

such a title. When asked who replaced Astorga in her job as a sanitation technician, Young

did not identify anyone in particular. Dkt. 28-3. Young did identify a woman who is in her

30s or 40s as new to the shift. Dkt. 28-3. Astorga did not further question Young to identify

when this woman was hired or who (if anyone) she replaced. Being new to the shift does

not necessarily mean she was hired immediately after Astorga was fired, let alone hired to

replace Astorga. Absent admissible evidence confirming the job posting, who filled it, how

old he or she was, and when the replacement took place, Astorga has failed to meet her

burden proving Idahoan replaced her with someone younger.

       Absent disputed material facts on Astorga’s ADEA claim that must be resolved by

a finder of fact, summary judgment is likewise appropriate on this claim as well.

       C. Motions to Strike

       As briefing on the Motion for Summary Judgment ended, Idahoan filed two Motions

to Strike (Dkts. 31, 32) contesting two declarations Astorga filed as part of her Response

to Idahoan’s Motion for Summary Judgment.

       The Court has broad discretion in disposing of motions to strike. Every motion is

unique, can be brought under numerous—or differing—legal theories, and must be viewed

in the context of case-specific facts.



MEMORANDUM DECISION AND ORDER - 17
       Idahoan has filed two such motions offering two different legal theories in support.

The Court will address each in turn.

       1. Astorga’s Declaration

       In opposition to Idahoan’s Motion for Summary Judgment, Astorga included her

affidavit in which she lays out various facts and opinions. In support of her claim for age

discrimination, Astorga states that Idahoan replaced her with a substantially younger

woman and that she knows this because an Idahoan employee, Maria Rosales, told her so.

Idahoan argues Astorga’s assertion is hearsay and must be stricken from the record.

       Astorga argues that Rosales’ statement is not hearsay under the Opposing Party’s

statement exclusion in the Federal Rules of Evidence 801(d)(2)(b) which explains that an

exception to the general hearsay rule exists if “[t]he statement is offered against an

opposing party and . . . (B) is one the party manifested that it adopted or believed to be

true,” and/or (D) was made by the party’s agent or employee on a matter within the scope

of that relationship and while it existed.” The Court disagrees. There is nothing in the

record to suggest that this employee could speak on behalf of the company (i.e. she is not

squarely a “party-opponent”), nor is there any evidence that Idahoan adopted her statement

(that they were wholly unaware of). Further underscoring the validity of Rosales’ testimony

is the fact that she could not actually identify the allegedly “younger employee in her

thirties” that worked on the same shift and supposedly replaced Astorga.

       Astorga could have deposed the current employee who claims Idahoan replaced

Astorga with someone younger. She did not. For all of these reasons, Rosales’ statements

are hearsay, do not fall under the hearsay exclusions she referenced, and are inadmissible.

MEMORANDUM DECISION AND ORDER - 18
         Idahoan’s Motion (Dkt. 31) is GRANTED. Paragraph 14 of Astroga’s Declaration

(Dkt. 28-2) is stricken and the Court will not consider it.

         2. Fay Call’s Declaration

         Also, as part of her opposition to Idahoan’s Motion for Summary Judgment, Astorga

included the April 5, 2019, affidavit and “letter” of Fay Call—the Nurse Practitioner who

evaluated her approximately one week after Idahoan terminated her. In that letter to

Astorga’s Counsel, Call discloses that Astorga has arthritis and joint deformation in her

hands and that she noticed this at the appointment on April 12, 2018—roughly one year

prior.

         Idahoan argues that Call’s declaration—or more specifically, the portions related to

arthritis—should have been disclosed before the December deadline for expert witness

testimony as those opinions are medical, or expert, in nature. Idahoan argues that Astorga

disclosed Call would testify about Astorga’s stressors and anxiety and that she was disabled

within the meaning of the ADA, but not about any joint deformity or arthritis.

         Astorga argues that Call is not a traditional “retained” expert witness but rather a

non-retained expert witness, or a treating physician, who is simply testifying about the

treatment she provided. As such, Astorga claims Call need only meet the requirements of

Federal Rule of Civil Procedure 26(a)(2)(C). Under subsection (C), no written report is

required; only a summary of the facts and opinions on which she would testify. The Court

agrees.

         Call is not a retained expert witness subject to Rule 26(a)(2)(B). That said, Call is

still subject to the requirements of Rule 26(a)(2)(C) and Astorga’s disclosure was not

MEMORANDUM DECISION AND ORDER - 19
sufficient under those requirements with regard to the joint deformity statement.

         Astorga disclosed the subject matter as required under Rule 26(a)(2)(C)(i), but not

the “summary of facts and opinions to which the witness is expected to testify.” Fed. R.

Civ. P. 26(a)(2)(C)(ii). Astorga outlined that Call would testify about Astorga’s stressors

and anxiety and that she “was disabled within the meaning of the ADA.” Dkt. 30. However,

that summary was not a sufficient warning that Call would be testifying that Astorga had a

joint deformity or arthritis.

         Idahoan’s Motion (Dkt. 32) is GRANTED. The first sentence of paragraph 4 of Fay

Call’s Declaration (Dkt. 28-4) is stricken from the record, and the Court will not consider

it.

                                     V. CONCLUSION

         As outlined above, Astorga failed to meet the necessary elements to prove a prima

facie case for her ADA and ADEA claims. Summary Judgment in Idahoan’s favor is

appropriate.



                                         VI. ORDER

IT IS HEREBY ORDERED:

      1. Idahoan’s Motion to Strike (Dkt. 31) is GRANTED. Paragraph 14 of Dorothy

         Astroga’s Declaration (Dkt. 28-2) is stricken.

      2. Idahoan’s Motion to Strike (Dkt. 32) is GRANTED. The first sentence of paragraph

         4 of Fay Call’s Declaration (Dkt. 28-4) is stricken.

      3. Idahoan’s Motion for Summary Judgment (Dkt. 24) is GRANTED.

MEMORANDUM DECISION AND ORDER - 20
  4. The Court will enter a separate Judgment in accordance with Fed. R. Civ. P. 58.


                                              DATED: August 29, 2019


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 21
